COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of K.G.C., a Child v. Department of Family and
                         Protective Services

Appellate case number:   01-22-00275-CV

Trial court case number: 2020-01758J

Trial court:             313th District Court of Harris County

       On June 2, 2022, Appellant M.N.W. filed an Unopposed Motion for First Extension of
Time to File Appellant’s Brief. Appellant’s motion is granted. Appellant’s brief is due June 8,
2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: June 7, 2022